EXHIBIT 99.1 For immediate release April 29, 2008(publié également en français) Petro-Canada’s Diversified Portfolio Continues to Deliver Strong First Quarter Results Highlights · Reliable operations at all major facilities and strong production of 427,000 barrels of oil equivalent per day (boe/d) · Edmonton refinery conversion project 79% complete and on track for startup in the fourth quarter of 2008 · All seven major growth projects advanced Calgary– Petro-Canada announced today first quarter operating earnings of $899million ($1.86/share), compared with $580million ($1.17/share) in the first quarter of 2007.
